Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00208-CV

                           IN THE INTEREST OF A.T.G., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02153
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. This case is REMANDED for a new trial on the issues raised in the pleadings of the
parties, including the pleadings of the appellants. Costs of this appeal are assessed against the
Texas Department of Family and Protective Services.

       SIGNED September 26, 2018.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice